Title: To Thomas Jefferson from Madame Denise Broutin, 17 July 1789
From: Broutin, Madame Denise
To: Jefferson, Thomas



A Cernay le 17 juillet

J’ai recu Monsieur avec autant de surprise que de reconnoissance, le present utile et agreable que vous avés la bonté de me faire. Je suis tres flattée que l’heureux hazard qui m’a procuré le plaisir de vous voir vous ait interessé à Cernay.
Vous me rappellés votre sensible Compatriote Sterne qui devine dans les yeux d’une femme le desir qu’elle avoit qu’il preferât une Voiture à deux places. Aussi habile et aussi délicat, vous avés saisi mon foible pour mon jardin et m’avés sans perdre de tems procuré les moyens de L’embellir. Si cette lecture me donne quelques idées je serois heureuse de vous en faire L’hommage. Seroit-ce trop espérer que de penser que ces embellissemens vous attireront à Cernay? J’aurois un tres grand regret si le plaisir de vous voir ne devoit pas se renouveller. J’ai L’honneur d’etre Monsieur Votre tres humble et tres obeissante Servante,

Denis Broutin

